Order, Supreme Court, New York County (Walter Tolub, J.), entered October 9, 2002, granting petitioner’s motion for preaction discovery and ordering respondents to preserve and produce copies of any videotapes in their possession taken in the area of Vesey and Liberty Streets in Manhattan on March 30, 2002, unanimously modified, on the law and the facts, to limit the production of such existing video recordings to those taken in the designated area between the hours of 3:00 and 5:00 p.m. on that date, and further to provide that any such videotapes first be viewed by the court in camera for security purposes prior to production to petitioner, and otherwise affirmed, without costs.
The information sought is material and necessary to petitioner’s viable claim, in assisting her to identify prospective defendants (Matter of Stewart v New York City Tr. Auth., 112 AD2d 939 [1985]). However, the order was overly broad in containing no time limitation, petitioner having sought disclosure regarding an accident that allegedly occurred at approximately 4:00 p.m.
It is recognized that the video recordings, if they exist, may be protected by a public interest privilege (Cirale v 80 Pine St. Corp., 35 NY2d 113, 117 [1974]) to the extent that they might compromise security systems and procedures in the vicinity of the World Trade Center. Accordingly, the court should first undertake an in camera review of any existing video materials to determine if they are covered by the public interest privilege (Matter of World Trade Ctr. Bombing Litig., 93 NY2d 1, 8-9 [1999]). Concur—Mazzarelli, J.P., Saxe, Williams, Lerner and Marlow, JJ.